Citation Nr: 0616794	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether the veteran's reduction in service connected 
compensation from August 7, 2001 was proper.  

2.  Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $61,166.00.  

3.  Entitlement to an effective date earlier than September 
20, 2004 for the apportionment of benefits to the veteran's 
son.   


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to July 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which reduced the payment of the veteran's benefits 
to the 10 percent rate based on incarceration for conviction 
of a felony.  

In July 2004 the veteran failed to report for an RO hearing.  
Accordingly, his RO hearing request is deemed withdrawn.  
38 C.F.R. § 20.702(d) (2005).  In his June 2004 Form 9 
(substantive appeal) the veteran requested a Board hearing in 
Washington, D.C.  This hearing was scheduled for November 
2005, however, in an October 2005 letter the veteran 
indicated that he would not be able to personally appear for 
a Board hearing.  Accordingly, his Board hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(e) (2005).  

The issues of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $61,166.00 and entitlement to an effective date earlier 
than September 20, 2004 for the apportionment of benefits to 
the veteran's son are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A July 2002 VA and Social Security Administration (SSA) 
Prisoner Computer Match indicated that the veteran was 
confined at the Florence County Sheriff's Office on June 7, 
2001.

2.  An October 2002 record from the South Carolina Court of 
General Sessions indicates that the veteran was committed to 
the State Department of Corrections for 5 years for a 
felonious offense, with a sentencing date of October 25, 
2002.  

4.  During the period of incarceration, the veteran was 
assigned VA disability compensation benefits at the 100 
percent rate.  

5.  Based on the VA and SSA Prisoner Computer Match, in 
December 2003 the RO reduced the veteran's benefits to the 10 
percent rate effective August 7, 2001.  


CONCLUSIONS OF LAW

1.  The reduction of disability compensation benefits for the 
period from August 7, 2001 to December 25, 2002 was improper.  
38 U.S.C.A. §§ 1114(a), 5107, 5313 (West 2002); 38 C.F.R. 
§§ 3.102, 3.103, 3.665 (2005).  

2.  The reduction of disability compensation benefits for the 
period from December 25, 2002 was proper.  38 U.S.C.A. 
§§ 1114(a), 5107, 5313; 38 C.F.R. §§ 3.102, 3.103, 3.665.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In the instant appeal the law is controlling.  Because the 
law, and not the evidence, is dispositive of this claim, the 
VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002).  Furthermore, the issue here does not arise from the 
receipt of a "substantially complete application" from the 
veteran under 38 U.S.C.A. § 5103(a), but rather arises by 
action of law under 38 U.S.C.A. § 5313, which requires a 
reduction of benefits for certain incarcerated veterans.  
Thus, the VCAA is not applicable to this appeal, and further 
discussion of compliance with the VCAA is not required.  

As there is no information or evidence which might be 
developed which could change the operation of the statute, 
and only legal issues are involved, VA has no obligation 
under the VCAA, or regulations implementing the VCAA, to 
assist the veteran to develop evidence in this matter.  Smith 
v. Gober, 14. Vet. App. 227, 231-32 (2000) (VA's duty to 
assist under the VCAA is not applicable to a matter of 
statutory interpretation).  

However, 38 C.F.R. § 3.665(a) requires VA to notify the 
veteran that his benefits are subject to reduction due to his 
incarceration, of the rights of dependents to an 
apportionment while the veteran is incarcerated, and the 
conditions under which payments to the veteran may be resumed 
upon release from incarceration.  A VA letter issued in June 
2003 clearly provided this information.  

According to 38 C.F.R. § 3.103(b)(2), no award of 
compensation shall be reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing that the adverse 
action should not be taken.  

The June 2003 VA letter informed the veteran of the proposed 
reduction in his disability compensation due to his 
incarceration, advised him that he had the right to submit 
additional evidence to show why the proposed reduction should 
not occur,  and informed him of the option to request a 
personal hearing.  This letter also advised the veteran of 
the ability to have his benefits apportioned to his 
dependents, and stated that payments could be resumed on the 
date of release from prison if notice was received within one 
year of the release date.  The veteran had more than 60 days 
from the date of this letter to submit evidence before his 
award was reduced in December 2003, thus, VA has met the 
notification requirements of 38 C.F.R. § 3.103.  

II.  Legal Analysis

The provisions of 38 U.S.C.A. § 5313 (West 2002) and the 
implementing regulation, 38 C.F.R. § 3.665 (2005), create a 
limitation on payment of compensation to persons incarcerated 
for conviction of a felony.  The law provides, in relevant 
part, that any person entitled to compensation who is 
incarcerated in a local, state, or Federal penal institution 
for a period in excess of 60 days for conviction of a felony 
shall not be paid such compensation for the period beginning 
on the 61st day of such incarceration and ending on the day 
that such incarceration ends.  In the case of a veteran with 
service connected disabilities rated at 20 percent or more, 
as the veteran in this case, he shall not be paid an amount 
which exceeds the rate under 38 U.S.C.A. § 1114(a) (10 
percent rate) during the period of his incarceration.  

The Board notes that 38 C.F.R. § 3.665 was amended in part 
during this appeal.  68 Fed. Reg. 34,542 (June 10, 2003).  
However, these amendments concern reduction of benefits for 
fugitive felons, and have no relevance to this case, since 
the veteran is not a fugitive.  

A July 2002 VA and SSA Prisoner Computer Match indicated that 
the veteran was confined at the Florence County Sheriff's 
Office and noted the date of confinement to be June 7, 2001.  
This Computer Match did not indicate the offense for which 
the veteran was being confined, or whether or not the offense 
was felonious.  In a March 2004 letter the veteran reported 
that his date of incarceration was October 25, 2002.  He 
reiterated this argument in his June 2004 substantive appeal.   

An October 2002 record from the South Carolina Court of 
General Sessions reveals that the veteran entered a guilty 
plea to felony DUI causing death and was committed to the 
State Department of Corrections for a term of 5 years.  The 
presiding judge set a sentence date of October 25, 2002.  

Taking into consideration his statements, and resolving all 
doubt in favor of the veteran as required by 38 U.S.C.A. 
§ 5107, the Board finds that the proper date of confinement 
is the sentencing date of October 25, 2002.  The proper date 
of reduction in the veteran's disability compensation award 
is, then, the 61st day after this date, December 25, 2002.  
Therefore, reduction to the 10 percent rate for the period 
from August 7, 2001 to December 25, 2002 is improper and the 
veteran's benefits should be restored for that period.  

Despite the impropriety of the reduction from August 7, 2001 
to December 25, 2002, the reduction from December 25, 2002 
onward is proper.  All of the evidence reflects that, as of 
this date, the veteran had been incarcerated in a State penal 
institution for a period in excess of 60 days for conviction 
of a felony.  Therefore, the statute requires that benefits 
be paid at no more than the 10 percent rate from this date 
forward.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  

In a March 2004 letter the veteran argued that his benefits 
should not be reduced because such reduction would burden his 
family.  Although this may be true, the provisions of 
38 U.S.C.A. § 5313 do not authorize VA to consider hardship 
when determining whether benefits of an incarcerated veteran 
should be reduced.  

In his June 2004 Form 9 the veteran argued that VA should 
have evaluated him and his condition before reducing his 
award.  In this same document, the veteran also argued that 
he was not convicted of any offense, but rather, entered a 
guilty plea.  Again, there is no provision in the statute or 
regulation that requires VA to evaluate the veteran's service 
connected condition prior to reducing the compensation 
benefits of an incarcerated veteran.  Rather, the reduction 
is based entirely on the length and nature of the 
incarceration.  

In regard to the veteran's entry of a guilty plea to the 
felony DUI charge, Black's Law Dictionary defines guilty plea 
as, "An accused person's formal admission in court of having 
committed the charged offense.  A guilty plea is usually part 
of a plea bargain.  It must be made voluntarily, and only 
after the accused has been informed of and understands his or 
her rights.  A guilty plea ordinarily has the same effect as 
a guilty verdict and conviction after a trial on the 
merits."  BLACK'S LAW DICTIONARY 1189 (8th ed. 2004).  

Hence, the fact that the veteran's incarceration for a felony 
DUI charge resulted from a guilty plea rather than a 
conviction does not act to negate the reduction in benefits, 
effective December 25, 2002.  In this regard, the guilty plea 
had the same effect as a conviction and, thus, all of the 
elements requiring reduction under the statute have been 
satisfied.  

In an October 2005 letter the veteran argued that his 
reduction was void because he was convicted without due 
process of law, and he added that his case was on appeal.  
The Board acknowledges that this argument was made after 
issuance of the June 2004 statement of the case (SOC) and was 
not considered by the RO.  Pertinent regulations require that 
the agency of original jurisdiction (AOJ) review evidence 
prior to appellate review by the Board.  However, the 
regulation only requires that pertinent evidence be referred 
to the agency of original jurisdiction for review, unless 
such review is waived by the veteran.  38 C.F.R. § 20.1304.  

Waiver of RO consideration is not required in this case as 
this argument is not pertinent to the veteran's claim.  There 
is no provision in the statute or regulation that would delay 
the reduction in benefits while a conviction is being 
appealed.  Instead, the statute requires reduction in 
compensation on the 61st day of incarceration for conviction 
of a felony, regardless of pending or future appeals.  In 
addition, VA's General Counsel issued an opinion which states 
that the provisions of 38 U.S.C.A. § 5313 and 38 C.F.R. 
§ 3.665 are operative when a conviction has led to 
incarceration, regardless of whether the recipient's 
appellate options have been exhausted.  VAOPGCPREC 6-97.  
Thus, the fact that the veteran may be appealing his 
conviction is not a factor which may be considered in 
determining the propriety of the reduction of his 
compensation benefits to the 10 percent level, effective 
December 25, 2002.  Therefore, his argument on this point is 
not pertinent to the appeal and need not be considered by the 
RO.  

The four criteria provided in the statute are established 
effective December 25, 2002.  The veteran is incarcerated, in 
a State penal institution, for a felony offense, for a period 
in excess of 60 days.  Therefore, payment of disability 
compensation benefits at no more than the 10 percent rate is 
required.  The law is dispositive, and VA is not authorized 
to disregard the statute.  The reduction in disability 
compensation benefits to the 10 percent rate, prior to 
December 25, 2002, is improper, and the reduction effective 
December 25, 2002 is proper.  The appeal for benefits in 
excess of 10 percent since December 25, 2002 must be denied.   


ORDER

From August 7, 2001 to December 25, 2002, the reduction of 
the veteran's service connected compensation, due to 
incarceration, was improper and those benefits should be 
restored.  

Since December 25, 2002, the reduction of the veteran's 
service connected compensation, due to incarceration, is 
proper.  


REMAND

In August 2004 the Debt Management Center Committee on 
Waivers and Compromises (Committee) denied the veteran's 
request for a waiver of compensation indebtedness in the 
amount of $61,166.00 because he did not make a timely 
application for waiver.  The veteran disagreed with this 
decision and in a September 2004 decision the Committee found 
that the veteran's waiver application was timely.  However, 
in an October 2004 decision the Committee denied the 
veteran's request for a waiver.  The veteran filed a timely 
notice of disagreement (NOD) with this denial in May 2005.  
38 C.F.R. § 20.201 (2005).  

In July 2005 the RO made a Special Apportionment Decision 
granting apportionment of the veteran's benefits to his son, 
effective September 20, 2004.  In an October 2005 letter, the 
veteran expressed disagreement with the effective date of the 
apportionment, which he erroneously noted to be November 15, 
2004, claiming that the proper effective date should be in 
April or May of that year.  In any event, this letter 
properly expresses disagreement with the September 20, 2004 
effective date and constitutes an NOD on this issue.  
38 C.F.R. § 20.201.  

By filing NODs, the veteran has initiated appellate review of 
the issues of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $61,166.00 and an effective date earlier than September 
20, 2004 for apportionment of benefits to his son.  Now that 
appellate review has been initiated, the next step in the 
appellate process is for the agency of original jurisdiction 
to issue a statement of the case (SOC).  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  38 C.F.R. §§ 19.26, 19.29.  
There is no SOC on these issues in the claims file.  
Consequently, the claims must be remanded to the RO for 
proper issuance of an SOC.  The Board emphasizes, however, 
that to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2005).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) 
addressing the issues of entitlement to 
waiver of recovery of an overpayment of 
disability compensation benefits in the 
amount of $61,166.00 and an effective date 
earlier than September 20, 2004 for 
apportionment of benefits to the veteran's 
son.  The issues should be returned to the 
Board for further consideration only if 
the veteran perfects the appeals by 
submitting a sufficient substantive 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


